MeCown, J.,
concurring in result only.
The statutes dealing with “improvements” on school land leases over the years have had little or no regard for the technical definitions and distinctions of the common law in marking the dividing line between real estate and personal property. Neither have these statutes generally made distinctions between “improvements” which are severable from the land and those *130which become an actual part of the land itself and could never be severed. Nevertheless, it is clear that these statutes did not and could not apply to personal property which was neither a part of nor affixed to the real estate.
Certain types or kinds of property may be either personal property or real property depending on the facts. A grain bin falls in this category. The District Court found that the grain bin here was personal property owned by the lessee. That factual finding will not be disturbed in this court where there is reasonable evidence to support it. The judgment of the District Court was correct in all respects, and should have been affirmed on the basis upon which it was made.
Clinton, J., joins in this concurrence.